Transportation of jeeps. Plaintiff entitled to recover. Opinion 122 C. Cls. 420.
In this case, an order was entered, reading in part as follows:
Pursuant to the court’s opinion, reports in each case have been prepared by the General Accounting Office covering its audit and adjustments of the transportation charges on the cars involved in these actions which were found to contain jeeps. The report in No. 49110 filed on October 4, 1954, shows a net amount due defendant of $2,151.60. On December 8, 1954, the defendant filed a counterclaim for this amount. On December 30,1954, pursuant to plaintiff’s motion, case No. 49170' was consolidated with No. 49558 for further proceedings. On May 25, 1955, the General Accounting Office report in case No. 49558 was filed showing a net amount due plaintiff of $2,722.25.
Now, therefore, it is ordered this twelfth day of July 1955, that plaintiff recover of and from the defendant the sum of $2,722.25 in case No. 49558 less the sum of $2,151.60, representing the amount due defendant on its counterclaim in case No. 49170, and
It is further ordered that judgment be and the same is entered in favor of the plaintiff in the sum of five hundred and seventy dollars and sixty-five' cents ($570.65), as adjusted transportation charges on the cars involved in these suits which contained feeps, without prejudice, however, to the rights or claims of either party as to the proper transportation charges applicable to any cars which, were referred to or listed in plaintiff’s petitions but which did not contain jeeps.